Citation Nr: 1021938	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reinstatement of death pension benefits as a 
remarried widow.


WITNESSES AT HEARING ON APPEAL

Appellant and B.F.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to 
November 1946.  The Veteran died in November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 decision of the 
Department of Veterans Affairs (VA) Pension Management Center 
at the Regional Office (RO) in Milwaukee, Wisconsin, which 
denied the benefit sought.  After perfection of the appeal 
the case came under jurisdiction of the RO in Nashville, 
Tennessee.

The appellant participated in a Decision Review Officer (DRO) 
hearing in December 2009.  A transcript of that proceeding 
has been associated with the appellant's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in November 1978.

2.  The Veteran died in November 1978 and the appellant was 
subsequently awarded death pension benefits as the surviving 
spouse of the Veteran.

3.  The appellant subsequently remarried in September 2000, 
and her death pension benefits were correctly terminated on 
the basis that she was no longer the unremarried surviving 
spouse of the Veteran. 

4.  The appellant's remarriage was terminated by the death of 
her second husband in September 2008.

6.  There is no basis in law for reinstatement of eligibility 
for death pension benefits.


CONCLUSION OF LAW

The appellant is not entitled to reinstatement of VA death 
pension benefits, as a matter of law. 38 U.S.C.A. §§ 101, 
103, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.50, 
3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  See 38 C.F.R. § 
3.159(b) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA does not apply to claims that were determinable solely 
based on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The Court has held that the 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  See 146 CONG. REC. S9212 (daily ed. Sept. 25, 
2000) (statement of Senator Rockefeller).

As discussed below, the issue here is determinable based 
solely on statutory interpretation.  See Smith, supra.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
See Mason v. Principi, 16 Vet. App. 129 (2002); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

II.  The Merits of the Claim

The relevant facts in this case are not in dispute.  The 
appellant and the Veteran married in November 1942.  The 
appellant was married to the Veteran at the time of his death 
in November 1978.

Following the Veteran's death in November 1978, in December 
1978 the appellant submitted a VA Form 21-534, Application 
for Dependency and Indemnity Compensation (DIC) or Death 
Pension.  In March 1979, VA granted death pension benefits to 
the appellant, effective from December 1, 1978.  The 
instructions to that form, in part, instructed the appellant 
that it was important to provide information relating to any 
remarriage since the death of the Veteran and as to the 
termination of any such marriages.  As instructed, on the 
form the appellant indicated she had not remarried since the 
death of the Veteran.


The claims file contains a number of VA Forms titled 
Eligibility Verification Report (Surviving Spouse), submitted 
by the appellant between December 1985 to October 1993.  
Eligibility Verification Report Instructions associated with 
these reports show that the appellant was instructed that a 
change in benefits may be required in the event of income or 
dependency changes.  In each of the reports on file, the 
appellant notified the RO that she had not remarried since 
the Veteran died.

In October 2000, VA received a completed VA Form 21-4138 from 
the appellant notifying the RO that she had remarried in 
September 2000.  The appellant also requested cancellation of 
her widow's pension to prevent an overpayment.  In response, 
in a October 2000 determination, VA discontinued the 
appellant's death pension benefits, effective on October 1, 
2000.

The Board notes in passing that the claims file is missing 
the October 12, 2000 VA form 21-4138 and the October 2000 RO 
decision document discontinuing death pension, effective 
October 1, 2000.  However, as reflected by the record, 
including the December 2009 hearing transcript, no one has 
contested the material facts contained in these documents as 
stated above.

The appellant's second husband died in September 2008.  In a 
November 2008 letter to the appellant, the RO notified the 
appellant of the denial of her claim for death pension 
benefits; in effect, a claim to reinstate her previous death 
pension benefits she had before she remarried after the 
Veteran's death.  In that letter, the RO notified the 
appellant that because the evidence showed that she remarried 
following the Veteran's death, she was not entitled to death 
benefits as she could not be recognized as the surviving 
spouse of the Veteran.

At the December 2009 DRO hearing, the appellant testified 
essentially that she had not been informed that she could not 
reinstate her benefits after her second husband died or if 
they were divorced. 

The Board must now determine whether the appellant's 
remarriage is a bar to her eligibility for VA death pension 
benefits, in light of the death of the appellant's second 
husband.  Governing law provides that death pension may be 
paid to the surviving spouse of a veteran if certain 
requirements are met.  See 38 U.S.C.A. § 1541 (West 2002).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and, except as provided in section 3.55, has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person.  See 38 C.F.R. § 3.50 
(2009).

In this case, the appellant's remarriage in September 2000 
ended her status as the surviving spouse of the Veteran.  
Therefore, at that time she lost eligibility for death 
pension benefits.  She now contends that the termination of 
her remarriage by death of her other husband in September 
2008 should permit eligibility for death pension benefits.

Under pertinent law, the surviving spouse of a veteran who 
has remarried may obtain restored eligibility for certain 
benefits if the remarriage has been terminated by death. 38 
U.S.C.A. § 103(d)(2), (5); 38 C.F.R. § 3.55(a)(3), (4).  The 
benefits specified in the statute and regulation are 
dependency and indemnity compensation (DIC), medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans. Id.  In this case, the 
appellant has never established entitlement to any of the 
aforementioned benefits.  The claims file reflects that the 
Veteran had no service-connected disabilities and the 
appellant did not receive DIC benefits.

The Board has carefully reviewed the evidence of record in 
this case and finds that eligibility for death pension 
benefits is legally precluded.  The statute cited above is 
clear and unambiguous in providing that restored eligibility 
for benefits following the dissolution of a remarriage is 
limited to DIC, medical care for survivors and dependents of 
certain veterans, educational assistance, and housing loans.  
There is no provision in law to reinstate death pension 
benefits based on the death of the appellant's second husband 
in September 2008.  Therefore, the Board finds the appellant 
is not entitled to VA death pension benefits.  Further, the 
record reflects that the appellant was aware of the 
ramification of remarriage, as she reported to the RO in 
October 2000, that she had remarried in September 2000, and 
requested cancellation of her widow's pension to prevent an 
overpayment.  Once she remarried there would have been no 
information VA could have provided that would have preserved 
any later entitlement to reinstatement of death pension 
benefits.

In sum, because this case is one in which the law, as opposed 
to the facts, is dispositive of the claim, the appeal should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

Reinstatement of death pension benefits as a surviving spouse 
as a remarried widow is denied.



____________________________________________
K.A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


